Citation Nr: 0840075	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  98-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1954 until 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

This matter was previously before the Board in August 1998 
and May 1999.  In the first instance, a remand was ordered to 
accomplish further development.  On the latter occasion, a 
denial was issued.  However, that May 1999 denial was 
subsequently vacated by the U.S. Court of Appeals for 
Veterans Claims (Court) in a February 2001 Order which 
granted a Joint Motion for Remand and to Stay Further 
Proceedings.  In order to comply with the Court order, an 
additional Board remand was issued in September 2001.  

The Board, in October 2003, again denied the veteran's claim.  
Subsequently, in January 2006, the Court vacated the Board's 
October 2003 denial and remanded the claim for additional 
development.  The veteran's claim was again remanded by the 
Board in October 2006 for compliance with the Court's January 
2006 Memorandum Decision.  After completing the requested 
development to the extent possible, a March 2008 supplemental 
statement of the case denied the claim, which was then 
returned to the Board for further appellate consideration.  
After reviewing the record, the Board finds that the there 
has been substantial compliance with its October 2006 remand 
and will proceed to adjudicate the appeal.  See Dyment v. 
West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 1998, the veteran provided testimony at a personal 
hearing held at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The veteran served in Germany, but the competent evidence 
of record does not demonstrate that he engaged in combat with 
the enemy.

2.  The evidence of record does not corroborate the veteran's 
statements that he suffered a bilateral foot injury in 
service due to cold weather exposure.  


CONCLUSION OF LAW

Chronic residual disability of frozen feet was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued VCAA notice letters to the 
veteran dated in October 2001 and November 2006.  The letters 
informed the veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The November 2006 
letter also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  As noted above, such has 
been the case here.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment and personnel records and 
reports of post-service VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that veteran has been afforded VA medical examinations 
in September 1998 and April 2003 and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  It is again noted 
that the veteran's service treatment records are of record.  
Such documents show signs of damage caused by a fire at the 
National Personnel Records Center (NPRC) in 1973.  Indeed, 
the veteran's service representative maintained at the 
personal hearing in March 1998 that in-service records were 
missing due to the fire.  A response by NPRC, dated July 28, 
1997, to a VA Form 21-3101, Request for Information, 
indicates that all available service medical records had been 
forwarded to VA.  Given that the records provided to VA by 
the NPRC contain both entrance and separation physical 
examinations, as well as intervening medical records, 
including records of treatment the veteran received in 
Germany, there is simply no basis or evidence to conclude 
that all available service medical records have not been 
obtained.

The record reflects that in response to the Board's September 
2001 remand request, the RO requested that the National 
Personnel Records Center (NPRC) provide copies of the 
veteran's unit morning reports for the winter of 1955 to 
1956.  The record demonstrates that beginning in October 
2001, the RO made three separate requests for the veteran's 
unit morning reports.  Each time, the NPRC responded that it 
had searched the requested morning reports, but found no 
remarks indicating that the appellant had received treatment 
for an illness or injury during the winter of 1955 to 1956.  
The Board notes that the record contains a copy of a morning 
report (DA Form 1), dated in January 1956, noting the 
veteran's arrival to the 509th Quartermaster Company (Patrol 
Depot).

The veteran's March 1998 hearing testimony indicated that he 
received private medical care shortly after service.  
Specifically, he stated that a doctor customized his shoes 
with a Thomas heel to aid his circulation.  (Transcript 
"Tr." of March 1998 personal RO hearing at 4-5.)  No 
private treatment records are associated with the claims 
file.  However, the veteran was unable to identify a specific 
health care provider.  Without such information, VA has no 
means by which to acquire such records.  38 C.F.R. 
§ 3.159(c)(1)(i) (2008).  Moreover, October 2001 and November 
2006 letters to the veteran clearly detailed the types of 
evidence necessary to substantiate his claim.  He did not 
submit any private records in response to this letter. 

Also regarding the duty to assist, it is noted that in the 
Board's initial remand in August 1998, the RO was instructed 
to afford the veteran a VA examination.  The examination 
report was to contain a discussion of the medical principles 
involved in rendering a medical opinion.  While a VA 
examination was conducted in September 1998, the Court 
determined that the examination report did not discuss the 
medical principles involved.  In accordance with the February 
2001 Court Order, the Board issued further remand 
instructions to the RO in September 2001, again requesting a 
VA examination containing a discussion of the medical 
principles involved in rendering a nexus opinion regarding 
current disability and service.  Another VA examination was 
then performed in April 2003.  The Board finds that such 
report adequately discusses the medical principles which 
serve as the basis for the clinical opinion rendered such as 
to satisfy the remand instructions and conform with the 
February 2001 Court Order.  In so finding, the Board points 
to the text of that examination report, which explains that 
the veteran's complaints of increasing intolerance to pain 
were characteristic of post-cold exposure.  

In response to the Board's October 2006 remand indicating 
that attempts should be made to obtain the veteran's Army 
unit history records, the RO submitted a request to the Joint 
Services Records Research Center (JSRRC) in April 2007.  A 
response from JSRRC, dated in September 2007, indicated how 
the veteran could request his official military personnel 
file from the NPRC.  A subsequent request was sent to JSRRC 
in November 2007 requesting research of the 509th QM Company 
records regarding treatment of the veteran in the winter of 
1955 to 1956 for frostbite.  A response from JSRRC, dated in 
December 2007, indicates that this organization was not able 
to locate any records for the 509th Quartermaster Petroleum 
Depot for the time period 1955 - 1956.  The December 2007 
response also provided information on requesting the 
veteran's official military personnel file and morning 
reports.  Efforts to obtain records from these two possible 
sources of information have been previously discussed.

Further, the record does not reflect that the veteran 
responded with additional information in response to the 
November 2006 VCAA letter.  The claims file also contains a 
VA memorandum, dated in March 2008, formally finding a lack 
of information required to verify cold weather exposure while 
the veteran was assigned to the 509th Quartermaster Company.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In light of the unsuccessful effort 
detailed above, the Board finds that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

The Board initially notes that the record contains a report 
of a VA examination conducted in September 1998 that revealed 
a diagnosis of plantar fasciitis, bilaterally.  At that time, 
he was also diagnosed with cold injury to the left foot with 
residual cold sensitivity.  See also Report of VA 
examination, dated in April 2003, (diagnosing the veteran 
with cold intolerance due to previous cold exposure during 
maneuvers in 1955 in Europe, where he faced extremely cold 
weather).  Therefore, the Board finds that the first element 
of a service connection claim, that of a current disability, 
has been met.  

Regarding an in-service incurrence, the report of the 
veteran's enlistment examination, dated in August 1954, 
reflects that the veteran had no abnormalities of the feet.  
He did not indicate any foot problems in a report of medical 
history completed at that time.  During service, there were 
no complaints of, or treatment for, a cold injury of the 
feet.  On separation examination in July 1956, the veteran's 
feet and skin were clinically noted as normal.  In a report 
of medical history completed at that time, the veteran denied 
he had, or had had, foot trouble.  He expressly stated he had 
been in good health since entry into service with the 
exception of right knee trouble.

The Board finds that the second element of a service 
connection claim-medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease-has not been met.  Here, 
the claims file does not contain medical evidence revealing 
any in-service treatment for frostbite or other cold injury 
to the feet.  Moreover, despite contentions to the contrary, 
the claims file appears to contain a complete collection of 
the veteran's service medical records.  Official forms in the 
file do not indicate that any documents are unavailable due 
to a fire at the NPRC.  As such, it must be assumed that all 
available records are associated with the claims file. 

As noted above, in some circumstances, lay testimony can 
serve as a substitute for medical evidence in order to 
establish an in-service injury.  See 38 U.S.C.A. § 1154(a) 
and (b).  In each case where a veteran is seeking service 
connection for any disability, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 2002).

In this case, the evidence of record establishes that the 
veteran served in Germany during the winter of 1955-1956.  As 
such, his allegations of exposure to cold weather are 
consistent with the circumstances of his service.  However, 
even when conceding the veteran was exposed to cold 
temperatures in service, the record is not sufficient to 
establish the veteran sustained frostbite injury of the feet 
in service.  Rather, the contemporaneous service medical 
records, including morning reports, report of examination for 
separation from service, and the veteran's subjective 
reporting of medical history at that time are negative for 
any complaints or findings of frostbite of the feet.  Indeed, 
the veteran denied he had, or had had foot trouble when 
completing a report of medical history in conjunction with 
examination for separation from service.

Moreover, under the provisions of 38 U.S.C.A. § 1154(b), if 
the evidence establishes that the veteran engaged in combat 
with the enemy, it would be sufficient to present credible 
lay evidence which is consistent with the circumstances, 
conditions, or hardships of combat, to establish an in-
service injury.  

The Board has considered whether the veteran is entitled to 
the combat presumption set forth under 38 U.S.C.A. § 1154(b).  
The Board notes that the veteran's military specialty was 
that of a supply handler.  His DD Form 214 did not reveal any 
awards or decorations indicative of combat service.  The DD 
Form 214 also does not reflect any wounds from action with 
enemy forces.  The file does not otherwise indicate any 
combat action and the veteran did not contend that his 
frostbite was sustained in combat.  Rather, the veteran 
stated that he was hauling supplies and that during such 
maneuvers he lived in foxholes and tents where he was exposed 
to extremely cold temperatures.  (See Tr. at 2).

After service, the record indicates that the first complaint 
or treatment regarding the veteran's feet was a VA outpatient 
treatment report, dated in June 1997, which noted complaints 
of bilateral foot pain of 4-6 years' duration.  It was noted 
that such pain became severe when his feet got cold.  The 
veteran stated that he suffered frostbite in the 1950s while 
on active duty in Germany.  Following examination, the 
impression was probable plantar fasciitis with an element of 
arterial insufficiency, cannot rule out neuropathy.  The 
veteran was examined by VA in July 1997.  He complained of 
foot pain of 2 years' duration.  See Report of VA EMG study, 
dated in July 1997.  Nerve conduction studies on each leg 
were normal at that time.  In this regard, the Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, at least 35 years has elapsed since the 
veteran was discharged from active service before the first 
pertinent medical complaint.

The Board notes that, in March 1998, the veteran offered 
testimony before the RO.  He testified that overall, his 
symptomatology was progressively worsening over time.  He 
stated that his feet hurt worse if they get cold. 

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as pain in 
his feet.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board finds that the veteran is competent to report 
experiencing pain in his feet, but the Board finds his 
statements regarding the presence of a chronic residual 
bilateral foot disability, to include frostbite, in service 
and thereafter to be less than credible as they are 
inconsistent with, and not supported by, the objective, 
credible evidence of record.  In this regard, the Board notes 
that the record appears to contain all available service 
treatment records, which do not reflect any complaints or 
findings of problems regarding the veteran's feet during his 
active duty service.  The Board also notes that the veteran, 
during the September 1998 VA cold injury examination, 
reported that he has not received any treatment for his feet 
since the initial injury.  See also Report of VA cold 
examination, dated in April 2003 (noting that the veteran 
reported no particular treatment since his initial emergency 
treatment).  The Board finds that the total lack of any 
reference in the military records to the veteran having had a 
cold injury to his feet, weighs heavily against the veteran's 
claim and the credibility of related statements made by the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).  It is 
further noted that not only may the veteran's memory have 
dimmed with time, but self interest may play a role in the 
more recent statements.  See Cartright, 2 Vet. App. at 25 
(noting that interest may affect the credibility of 
testimony).  The Board notes that all of the veteran's 
statements regarding cold weather exposure and subsequent 
injury to his feet have been made in connection with his 
claim for VA compensation benefits.

The Board acknowledges the veteran's statements and testimony 
that his current residuals of cold injury are due to service.  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

The Board also acknowledges that the claims file does contain 
medical opinions stating that it is as likely as not that the 
veteran has residuals of cold injury of the feet in service.  
See Reports of VA feet/cold injury examination, each dated in 
September 1998; see also Report of VA examination, dated in 
April 2003.  In this regard, the Board notes that in Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005), the Court, citing its 
earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) 
and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed the 
proposition that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or that are contradicted by other facts of record.  Id. at 
179.  In Kowalski, however, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the 
Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran.  Id. at 432-33.  Here, the 
Board finds that the claimed in-service cold injury is wholly 
uncorroborated by the record, to include contemporaneous 
service treatment records.  Indeed, the Board had found that 
the veteran's statements regarding in-service cold injury to 
be less than credible.  Accordingly, the Board finds the 
above favorable nexus opinions lack probative value.

In conclusion, the evidence of record does not corroborate 
the veteran's statements that he suffered a bilateral foot 
injury in service due to cold weather exposure.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for residuals of frozen 
feet is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


